UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2137


MICHAEL ADEMOLA ADEPOJU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 17, 2009                  Decided:   June 30, 2009


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Aimee J.
Frederickson, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Ademola    Adepoju,         a   native       and       citizen    of

Nigeria,      petitions     for    review       of   an   order       of    the    Board    of

Immigration       Appeals    (“Board”)       dismissing         his    appeal      from    the

immigration judge’s denial of his requests for adjustment of

status and voluntary departure.                 We have reviewed the record and

find that substantial evidence supports the finding that Adepoju

is ineligible for adjustment of status and voluntary departure.

Accordingly, we deny the petition for review for the reasons

stated by the Board.               See In re: Adepoju (B.I.A. Sept. 10,

2008). *      We dispense with oral argument because the facts and

legal       contentions     are   adequately         presented        in    the    materials

before      the   court   and     argument      would     not    aid       the    decisional

process.

                                                                           PETITION DENIED




        *
       We specifically uphold the finding that the order imposing
probation without any adjudication of guilt constituted a
conviction   for    immigration   purposes.      See   8   U.S.C.
§ 1101(a)(48)(A) (2006); Yanez-Popp v. INS, 998 F.2d 231 (4th
Cir. 1993).



                                            2